In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Roman, J.), entered April 30, 2003, which, upon a jury verdict on the issue of liability, is in favor of the defendants and against them, in effect, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
We need not reach the issue of whether the history portions of the plaintiff Eva Avezzano’s hospital records were properly admitted into evidence. The jury, complying with the trial court’s instructions, ceased deliberations after determining that the defendants were not negligent and never reached the issue of the proximate cause of the accident. Since the evidence challenged on this appeal concerns only the latter issue, its admission could not have affected the jury’s verdict in favor of the defendants (see Ciotti v New York Hosp., 221 AD2d 581 [1995]; Olsen v City of New York, 141 AD2d 709 [1988]). Cozier, J.P., Ritter, Luciano and Lifson, JJ., concur.